ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17(b) of the Rules for Judicial Disciplinary Enforcement (RJDE) contained in Rule 502 of the South Carolina *616Appellate Court Rules (SCACR). Respondent did not file a return.
The petition is granted and respondent is placed on interim suspension. Respondent is directed to immediately deliver all books, records, bank account records, funds, property, and documents relating to his judicial office to the Associate Probate Judge for Oconee County. Respondent is enjoined from access to any monies, bank accounts, and any other records related to his judicial office. Further, respondent is prohibited from entering the premises of the Oconee County Probate Court unless escorted by a law enforcement officer after authorization from the Associate Probate Judge for Oconee County. Finally, respondent is prohibited from having access to, destroying, or canceling any public records, and he is prohibited from access to any judicial databases or case management systems. This order authorizes the appropriate government or law enforcement official to implement any of the prohibitions as stated in this order.
This Order, when served on any bank or other financial institution maintaining any judicial accounts of respondent, shall serve as notice to the institution that respondent is enjoined from having access to or making withdrawals from the accounts.
s/Costa M. Pleicones, C.J.